Citation Nr: 0802906	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for chronic suppurative 
otitis media.   



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In April 2003, a Board videoconference hearing was held 
before the undersigned; a transcript of the hearing is of 
record.  In October 2003 the case was remanded to the RO for 
further development.  In January 2006, the Board issued a 
denial of the veteran's claim.

The veteran appealed the January 2006 denial to the Court of 
Appeals for Veteran's Claims (Court).  Pursuant to an August 
2007 Joint Motion for Remand by the parties, the Court 
vacated the Board's January 2006 decision and remanded the 
case for action in compliance with the instructions in the 
joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND  

The August 2007 joint motion found that the January 2006 
Board decision made no finding regarding whether the evidence 
of record required VA to provide a medical examination or 
opinion in the instant case.  Thus, on Remand the Board was 
instructed to address whether the appellant is in fact 
entitled to VA examination or opinion.  The joint motion also 
found that the Board inappropriately discounted a September 
2000 private medical opinion from Dr. B on the basis that 
that opinion was based on a history given by the veteran.  
See Kaowalski v. Nicholson 1 Vet. App. 171, 179 (2005).  Thus 
on Remand the Board was instructed to address the Court's 
decision in Kowalski with respect to the appropriate weight 
to be afforded the September 2000 private medical opinion and 
to provide an adequate statement of the reasons and bases for 
its decision.  

In order to ensure compliance with the Joint Remand 
instructions, the Board has determined that a Remand to the 
RO is first necessary to afford the veteran with a VA 
examination.  The Board notes that the service medical 
records establishes that the veteran had a pre-existing ear 
disorder noted upon entry into service that soon after was 
found to be a disqualifying disability, chronic otitis media.  
Also the September 2000 private medical opinion diagnosed the 
veteran as having chronic suppurative otitis media involving 
the left ear, presently quiescent; indicated that the veteran 
continued to have left ear problems after service; and noted 
that the chronic suppurative otitis media seemed to have been 
"exacerbated" while in service in 1952.  Thus, the evidence 
can be viewed as meeting the requirements for the provision 
of a VA examination under 38 C.F.R. § 3.159(c)(4).  
Additionally, such examination will allow the Board to make a 
better informed decision on the veteran's claim as it will 
allow for the provision of a medical opinion that 
specifically address potential "aggravation" of pre-
existing ear disability, rather than simply an 
"exacerbation" of such disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
regarding effective dates of awards and 
the criteria for rating the disability in 
question in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for ear 
disability since April 2004 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

3.  The RO should arrange for a VA 
examination by an ear nose and throat 
physician to determine whether any current 
chronic otitis media was aggravated by the 
veteran's military service.   The 
veteran's complete claims folder, 
including the veteran's service medical 
records and the September 2000 private 
medical report must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not (i.e. is there a 50 
percent chance or greater) that chronic 
otitis media was aggravated by the 
veteran's military service, beyond the 
natural progression of the disease.  The 
examiner should explain the rationale for 
the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



